ACCEPTED
                                                                                             01-14-00973-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        6/10/2015 3:42:39 AM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                              NO. 01-14-00973-CV
                ________________________________________________
                                                                       FILED IN
                    IN THE FIRST COURT OF APPEALS 1st COURT OF APPEALS
                            AT HOUSTON, TEXAS                  HOUSTON, TEXAS
               _________________________________________________
                                                            6/10/2015 3:42:39 AM
                                                                 CHRISTOPHER A. PRINE
                                                                       Clerk
       PETER D. TRAN, NAM VAN NGUYEN, and TUYEN NGOC BUI,
            on behalf of the VIETNAMESE COMMUNITY OF
                      HOUSTON & VICINITY, INC.
                          Plaintiffs-Appellants
                                    v.

           ALOYSIUS DUY-HUNG HOANG, CAVATINA TRUONG,
           SKYBIRD NGUYEN and TERESA NGOC-BICH HOANG,
                           Defendants-Appellees
              _________________________________________________

               On appeal from the 334th Judicial District Court
                           of Harris County, Texas
               _________________________________________________

                  APPELLEES’ MOTION TO EXTEND TIME
                       TO FILE APPELLANTS’ BRIEF
               _________________________________________________


      Appellees Aloysius Duy-Hung Hoang, Cavatina Truong, Skybird Nguyen and

Teresa Ngoc-Bich Hoang moves this Court for an extension of time to file Appellees’

Brief and would show this Court as follows:

      Appellees file this motion pursuant to Tex. R. App. P. 10.5(b). The deadline for

filing Appellant’s Brief is Wednesday, June 10, 2015. Appellees seek a 30-day

extension of the deadline, making July 10, 2015 the new deadline.

      Appellees’ counsel lost his office to a Buffalo Bayou flood on May 26, 2015 and

needs additional time to move into a new office, get organized, and draft Appellees’

Brief. Appellees have not previously sought an extension for the briefing deadline.
       WHEREFORE, appellees Aloysius Duy-Hung Hoang, Cavatina Truong,

Skybird Nguyen and Teresa Ngoc-Bich Hoang move and respectfully pray that the

deadline for filing Appellees’ Brief be extended until July 10, 2015.


                                        LAW OFFICE OF BRENT C. PERRY




                                        By ______________________________
                                              Brent C. Perry
                                              State Bar No. 15799650
                                              800 Commerce Street
                                              Houston, Texas 770002
                                              (713) 334-6628
                                              (713) 237-0415 (Facsimile)
                                              brentperry@brentperrylaw.com

                                        Attorney for Appellees




                                           2
                            Certificate of Conference

      As required by Tex. R. App. P. 10.1(a)(5), I certify that I conferred with Allan
Cease, counsel for appellants, and he stated that appellants do not oppose this
motion.




                                              _________________________
                                              Brent C. Perry




                                          3
                              Certificate of Service

      I hereby certify that a true and correct copy of the foregoing motion has been
served on the following counsel of record by the manner indicated in accordance with
Tex. R. App. P. 9.5(e), on June 10, 2015.

BY ELECTRONIC SERVICE
Allen A. Cease
56 Sugar Creek Center Blvd., Suite 300
Sugar Land, TX 77478




                                      ___________________________________
                                            Brent C. Perry




                                         4